Citation Nr: 1616460	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Psoriasis was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The evidence shows that the Veteran was treated for a skin condition, diagnosed as pseudofolliculitis barbae (PFB), in service and that the condition persisted after service.  See, e.g., Permanent Physical Profile for PFB (June 2, 2006).  The Veteran separated from service in October 2008 and the RO granted service connection for PFB in December 2008.

Shortly after separation from service, various physicians assessed the Veteran's skin condition as PFB, dermatophytosis tinea corpori, dermatophytosis beard, and seborrheic dermatitis.  In September 2009, the Veteran was ultimately referred to a dermatologist who diagnosed psoriasis.  In November 2009, a second dermatologist confirmed the diagnosis of psoriasis and noted that the condition was spreading throughout the Veteran's body.

In January 2010, the Veteran reported that the dermatologist who initially diagnosed psoriasis told him that the prior treatment providers had misdiagnosed the condition as PFB and seborrheic dermatitis.  At that time, several fellow service members reported that the Veteran has had the same skin condition in and since service.

In October 2010, a VA examiner opined that the Veteran's current psoriasis is a continuation of the condition previously diagnosed as seborrheic dermatitis.  The examiner stated that seborrheic dermatitis was diagnosed in service, citing records dated in 2009.

Here, it is undisputed that the Veteran has psoriasis and that he had a skin condition in service.  Accordingly, the in-service disease and current disability requirements for service connection are satisfied.  This case turns on whether the current psoriasis is related to the Veteran's in-service skin condition.

The Board acknowledges that the October 2010 VA examiner mistook the 2009 post-service treatment records for service treatment records.  The Board finds, however, that this error does impact the examiner's medical opinion that the current psoriasis is a continuation of psoriasis that was previously diagnosed as seborrheic dermatitis in 2009.

When viewed as a whole, the evidence shows that the current psoriasis was incurred in service and previously either misdiagnosed as or a continuation of PFB, dermatophytosis tinea corpori, dermatophytosis beard, and seborrheic dermatitis.  This is precisely what the dermatologist who initially diagnosed the condition told the Veteran.  The dermatologists' undisputed opinions that the Veteran's skin condition is psoriasis are afforded significant probative value, especially since they were rendered less than one year after separation from service.  Additionally, none of the evidence suggests that the condition was incurred after service.  Thus, after resolving reasonable doubt in the Veteran's favor, the Board finds that the current psoriasis was incurred in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, even if there is overlapping symptomatology, as psoriasis is a separate and distinct condition from service-connected PFB, service connection for psoriasis is warranted.


ORDER

Service connection for psoriasis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


